          Case 1:19-cr-10332-RWZ Document 9 Filed 11/06/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )
                                             )       Crim. No. 19-10332-RWZ
               v.                            )
                                             )
DAVID HEBERT,                                )
                                             )
                    Defendant                )

                        JOINT MOTION TO CONTINUE SENTENCING

       By and through the undersigned Assistant U.S. Attorney and defense counsel, the parties

jointly move to continue the sentencing of this matter, which is currently scheduled for December

12, 2019, until a date in March or April 2020 that is convenient for the Court. In support of this

motion, the parties state as follows:

           •   Trial in the matter of United States v. Correia and Andrade, 18-10364-DPW, is
               currently scheduled to begin on February 24, 2020 and will take approximately two
               weeks. Mr. Hebert is likely to be a witness at that trial.

           •   If this matter is not continued, the first draft of the Presentence Report, which
               requires resolution of several complex Guidelines issues, is due this week.

       Accordingly, the parties respectfully request that the Court grant this motion and continue

defendant’s sentencing until a date in March or April 2020 that is convenient for the Court.



                                                            Respectfully submitted,

       DAVID HEBERT                                         ANDREW E. LELLING
       Defendant                                            United States Attorney

By:    /s/ Brad Bailey, Esq.                 By:            /s/ Zachary R. Hafer
       BRAD BAILEY                                          ZACHARY R. HAFER
                                                            Assistant U.S. Attorney
          Case 1:19-cr-10332-RWZ Document 9 Filed 11/06/19 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified in the Notice of Electronic Filing.


                                                             /s/ Zachary R. Hafer
                                                             Zachary R. Hafer
                                                             Assistant U.S. Attorney

Date: November 6, 2019




                                                 2
